Citation Nr: 1737141	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-18 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

Regarding the claimed left foot disability, a February 2016 Board decision denied the claim.  A March 2017 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated that portion of the Board decision that denied service connection for a left foot disability and remanded the matter to the Board.  

The February 2016 Board decision also remanded the claim for service connection for a lumbar spine disability for further development.  Such development has been completed and associated with the claims file, and the matter is returned to the Board for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's lumbar spine disability, including degenerative disease, was not manifest during service or within one year of separation.  A lumbar spine disability is unrelated to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the claim for service connection for a lumbar spine disability, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an October 2011 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in May 2012 relating to his claimed lumbar spine disability.  A February 2016 addendum VA medical opinion by the same VA examiner was also obtained.  The Board finds the May 2012 VA examination report, together as clarified by the February 2016 VA medical opinion by the same examiner, are adequate upon which to base a decision on the claim.  The VA examiner took a history from the Veteran, reviewed the claims file, examined him, and provided an adequate rationale for his opinion.  The February 2016 VA medical opinion also addressed all the questions posed by the Board in the February 2016 remand.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA central office.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal and explained the concept of service connection, testimony on the elements necessary to substantiate the appeal was elicited, and the submission of additional evidence was suggested.  See 38 C.F.R. § 3.103(c)(2).

Neither the appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The Veteran served on active duty from September 1980 to September 1983.  He claims that he has a lumbar spine disability due to his active service.  Specifically, he alleges that it had its onset during basic training jumping in and out of trucks carrying a heavy backpack.  See Hearing Transcript, October 2015.

He testified at the Board hearing that he waited to receive medical attention for his back until after completion of basic training so as to avoid having to stop basic training and restart over again.

The Veteran's service treatment records show that in January 1981, the Veteran complained of back pain for two months but no trauma.  Examination revealed scoliosis.  See STRs at p.59.  A later January 1981 record shows he reported back pain for four days, and a muscular strain was diagnosed.  See STRs at p.53.  Another January 1981 record shows he reported back pain for one month, and he was referred to physical therapy.  See STRs at p.55.  A January 1981 physical therapy record shows he reported low back pain for six weeks without any known injury or trauma.  He reported he experienced pain off and on for two years without any known cause.  A thoracolumbar strain was diagnosed.  See STRs at p.30.  A later January 1981 referral by physical therapy for an x-ray shows the Veteran had been treated for six weeks with no relief of symptoms.  See STRs at p.8.  An x-ray revealed scoliosis of the lumbosacral spine, but was noted as otherwise within normal limits.  See STRs at p.8.  A June 1983 record shows he reported back pain for two weeks and was referred back to physical therapy.  See STRs at p.32.  A June 1983 record shows he reported low back pain for three years, with a recent increase in symptoms over the last month.  Examination revealed active range of motion within normal limits, but a muscle spasm was present.  Mechanical low back pain was diagnosed.  See STRs at p.32.  In September 1983, the Veteran elected to not undergo a separation examination.  See STRs at p.37.  

Post-service, a January 1986 VA treatment record shows the Veteran complained of back pain without any history of trauma, and he reported a prior history of low back pain.  The provisional diagnosis was chronic intermittent low back pain and he was referred to the orthopedic clinic.  See VA treatment records, received June 2014.  An x-ray report for the lumbosacral spine shows an impression of very mild compression deformity with anterior wedging of the L1 and T12 vertebral bodies.  See id.  A January 1986 orthopedic clinic record shows diagnosed chronic intermittent low back pain.  See id.  

A November 1996 x-ray report for reported back pain and spasms shows an impression of no significant degenerative disease.  See Medical records, received September 2011 (Henry Ford Health System) at p.36 of 47.  February 1997 MRI of the lumbar spine was noted as negative except for mild disc degenerative changes at L5/S1 and mild degenerative changes at T9/T12.  See Medical records, received September 2011 (Henry Ford Health System) at p.34 of 47.  A February 1999 lumbar spine x-ray report shows the Veteran reported a long history of low back pain, but the x-ray impression was negative.  See Medical records, received September 2011 (Henry Ford Health System) at p.33 of 47.  More recently, October 2010 through December 2010 records from the Henry Ford Health System show the Veteran reported low back pain.  See Medical records, received September 2011 (Henry Ford Health System) at p.37-46 of 47.  A November 2010 private treatment record shows the Veteran reported low back pain for three weeks, with the last episode in 2005.  It was noted that his job at the postal service involved a lot of physcial activity, and low back pain was diagnosed, which was noted as likely due to a strain.  See Medical records, received December 2011 (Physiatrists) at p.18 of 47.  A December 2010 x-ray report for the lumbosacral spine associated shows an impression of minimal degenerative changes with endplate osteophytes, otherwise grossly unremarkable.  See Medical records, received September 2011 (Henry Ford Health System) at p.. at p.27 of 47.  An April 2005 MRI report shows an imoression of minimal degenerative changes.  See id. at p.30.  An April 2005 x-ray report shows an impression of minimal degenerative arthritis of the lumbar spine.  See id. at p.32.  A later December 2010 MRI revealed, among other things, mild to moderate degenerative changes of the lumbosacral spine.  See id. at p.29.  

More recent private treatment records from St. John's Hospital and Medical Center show the Veteran has continued to be followed for his low back disability.  Diagnoses in the records include lumbar facet arthopathy in October 2013, and subsequently lumbar spine spondylosis in December 2014.  See p.1-3 of 20.

The Board acknowledges a January 2012 disability benefits questionnaire prepared by Dr. J.P. in which he opined that the Veteran's lumbar spine disability was more likely than not aggravated by his active service, but Dr. J.P. did not provide any rationale for his opinion.  The Board adds that no preexisting spine condition was noted on entry or on the Veteran's April 1980 enlistment examination report and, therefore, the presumption of soundness is for application.  See 38 U.S.C.A. § 1111 (West 2014); STRs at p.18-19.

The Veteran was afforded a VA examination in May 2012.  The examiner noted the Veteran's reported history of intermittent low back pain, four to five times per year, since late 1980, and more chronically since 2010.  The examiner reviewed the claims file, acknowledged the Veteran's history in service of mechanical low back pain and a strain, and examined him and diagnosed degenerative disc disease of the lumbar spine.  

In October 2016, the VA examiner provided a clarifying medical opinion (see Virtual VA) that it is less likely than not that the Veteran's lumbar spine disability is related to his active service.  The examiner reasoned that the Veteran's service treatment records revealed documentation of mechanical pain and a strain in service, without any trauma or injury, his in-service x-rays only revealed scoliosis and a very mild compession defect with anterior wedging of L1 and T12 but not any degenrative changes or disc changes.  The examiner further reasoned that a lumbar strain and degenerative disc disease are two separate clinical conditions, and a lumbar strain is not an etiological factor for subsequent degenerative disc disease of of the spine.  The examiner further added that the April 2005 MRI only revealed minimal degenerative changes, and that they should have been moderate to severe if the Veteran's degenerative disc disease had its onset in service.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's lumbar spine disability, including degenerative disease, is related to his active service.  The Board finds the February 2016 VA medical opinion to be the most probative evidence of record regarding the etiology of the Veteran's lumbar spine disability, which opinion is supported by a detailed rationale.  The Board finds it to be more probative than the January 2012 opinion of Dr. J.P. because Dr J.P. did not provide any rationale for his opinion.  The Board also finds highly probative the fact that the 1986 and 1996 x-rays revealed no degenerative disease.  It was not until the February 1997 MRI that "mild" disc degenerative changes and "mild" degenerative changes were found.  

The Board adds that there is no reliable evidence of arthritis, or characteristic manifestations of arthritis sufficient to identify the disease, during the Veteran's active service, or within one year of active service.  See 38 C.F.R. § 3.309(a).  As shown above, no arthritis was found on x-rays in service, the Veteran chose to forego a separation examination, and no arthritis was found on x-rays even in 1986 and 1996.  While the Board acknowledges the Veteran complained of back pain in service, that was attributed to a strain, not arthritis.

The Board acknowledges several lay statements submitted by the Veteran in December 2011 from friends, coworkers, and his wife who have known him from 11 to 20 or more years and who all stated that the Veteran has experienced back pain.  None of these statements, however, tend to link the Veteran's lumbar spine disability to his active service, which would have been 28 years prior at that time.  The Board also acknowledges a December 2015 statement from the Veteran's mother in which she wrote that she recalls when the Veteran visited home around Christmas of 1980 and had injured his back.  In that regard, the Board acknowledges that the service treatment records do show that the Veteran was treated for a back strain in service.  This does not, however, tend to link the Veteran's present lumbar spine disability, including degenerative disease, to his strain in service.

To the extent that the Veteran himself opines that his lumbar spine disability is in fact related to his active service, including carrying a heavy backpack in service, the Board acknowledges that the Veteran is competent to report facts within his personal observation, such as carrying a heavy backpack and experiencing back pain in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this particular case, however, while the Veteran's complaints of pain in service are credible and documented, they were found - in service - to be attributable to a strain, and not to any degenerative lumbar spine disability.  Ultimately, the Board places the most probative weight on the contemporaneous objective medical evidence.  The Board also finds the February 2016 VA medical opinion to be more probative than the Veteran's based on the detailed rationale in the opinion report.  The x-rays in 1986 and 1996 that were negative for any degenerative disease also preponderate against his opinion relating his condition to service.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for a lumbar spine disability, and that service connection may not be presumed; the benefit of the doubt rule is not for application.

ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

The Veteran also claims that he has a left foot disability due to his active service.  Specifically, he testified at the Board hearing that he injured his left foot playing basketball in service.  He wrote in November 2011 correspondence, however, that he injured his left foot in service when he slipped and fell down stairs and allegedly fractured his left foot and was casted at Womack Hospital.

By way of background, a July 1981 service treatment record shows the Veteran reported he twisted his left ankle (not foot) playing basketball.  An x-ray was negative.  See STRs at p.9 and 56.  A May 1982 record shows he was diagnosed with a left foot contusion.  See STRs at p.2.  

Post-service, a December 1998 x-ray report shows an impression of "early degenerative findings including an apparent area of soft tissue calcification, first metatarsophalangeal joint."  See Henry Ford Health System records, received September 2011 at p.20 of 47.  A December 1999 record shows the physician noted the Veteran had chronic left forefoot pain that may be related to an injury in the left first interspace area with some scarring and possibly adhesions of the first interdigital nerve to the fibular sesamoid, with a first interdigital neuroma.  See id. at p.11.  In June 2000, he underwent had a resection surgical procedure of the first metatarsal head and removal of sesamoid.  See id. at p.18.  More recently, a May 2012 x-ray revealed left foot degenerative changes.  See VA examination report, May 2012.

Most recently, a March 2017 Memorandum Decision of the Court vacated that portion of a February 2016 Board decision that denied the claim.  The Court cited the fact that the Board relied on a May 2012 VA examiner's opinion that there was "no chronic left foot condition as per the Veteran's available service records," and "no civilian medical records pertaining to a chronic left foot condition in the immediate years after the Veteran left active service."  The Court found that "the examiner's opinion relates to whether the appellant developed a chronic condition in service or in the period immediately following service for the purposes of establishing entitlement to service connection under the provisions of 38 C.F.R. § 3.303(b)," and that "it does not, however, provide an opinion, supported by an adequate rationale, as to whether the appellant's current disability is otherwise related to his documented in-service foot injuries under the general principles of service connection."  

In light of the above, the Board finds that this matter should be remanded to obtain a new VA medical opinion to address whether the Veteran's left foot disability is related to his active service (beyond only addressing whether there were manifestations of a chronic disease entity in service or within one year of service).

In addition, in his November 2011 statement, the Veteran alleged he was treated for a left foot fracture at Womack Hospital after a slip and fall and that his foot was casted.  There is no record, however, of any treatment for a left foot fracture at Womack Hospital in the service treatment records.  On remand, a request should be made for any inpatient or clinical treatment records from Womack Hospital for a left foot fracture during the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding service treatment records from Womack Hospital relating to the Veteran's alleged treatment there for a left foot fracture and cast during service.

2.  After the above development has been completed, obtain a VA medical opinion to address whether it is "at least as likely as not" (probability of 50 percent or more) that the Veteran's left foot condition, including degenerative changes, is related to his active service.  The claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand.

Please explain to the VA examiner that direct service connection should be fully addressed, and the opinion cannot be limited to whether the Veteran had manifestations of a chronic disease entity in service or within one year after service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


